DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 5/11/2021 and 2/3/2020 have been 
entered. Claims 3-4 have been canceled.  The preliminary amendment filed on 2/3/2020Claims 1-2 and 5-22 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Finn et al. (Finn et al. – 2017/0077589; herein after referred to as “Finn”).
Regarding claims 1 and 13, Finn discloses a RFID device 
[[-]] a device body 
par. 0026, 0029, 0035, 0036, 0049 – RFID device, card shaped and having a first surface);


first terminal end and comprising a stepped configuration with a peripheral portion at a first depth from the first surface surrounding a central recessed portion at a second depth from the first surface that is deeper than the first depth ; [[-]] a first electrical contact peripheral portion, the first electrical contact 
[[-]] a switch module comprising: a switch housing comprising a stepped configuration substantially corresponding to the stepped configuration of the recess and having a peripheral connecting portion and a central protrusion; a first switch contact on the peripheral connecting portion and electrically connected to the first electrical contact on the peripheral connecting portion and electrically connected to the second electrical contact 
Regarding claim 2, Finn discloses the RFID device of claim 1, wherein a top surface 
Regarding claim 5, Finn discloses the RFID device of claim 1, wherein the accommodates the switching portion 
Regarding claim 6, Finn discloses the RFID device of 
Regarding claim 7, Finn discloses the RFID device of a first contact portion and second contact portion of the 
Regarding claim 8, Finn discloses the RFID device of 
Regarding claim 9, Finn discloses the RFID device of central protrusion (Finn; figures 1, 2A, 2B, 2C, 3A, 3B; par. 0026, 0029, 0035, 0036, 0049 – RFID device, card shaped and having a first surface; par. 0036, 0042, 0048, 0049, 
Regarding claim 10, Finn discloses the RFID device of 
Regarding claim 11, Finn discloses the RFID device of each configured as a 
Regarding claim 12, Finn discloses the RFID device of 
Regarding claim 14, Finn discloses the method of claim 13, further comprising mounting the switch module 
Regarding claim 15, Finn discloses the method of claim 13 on the peripheral portion  (Finn; figures 1, 2A, 2B, 2C, 3A, 3B; par. 0026, 0029, 0035, 0036, 0049 – RFID device, card shaped and having a first surface; par. 0036, 0042, 0048, 0049, 0062, 0098, 0103, 0132, 0133, recess 122 for mounting an IC module 112, antenna module MA 114, module tape 110, module antenna MA comprises a single long conductive track having two ends connected with corresponding two terminals of the RFID chips, recess R may be stepped at different depths; par. 0085, 0131, 0176, 0177, 0178, 0181 – a switch 324 may be provided to connect ends of the coupling frame CF across the slit S; par. 0133, 0186, 0204, 0218 – adhesive layers, the void can be filled with non-conductive filler 204).   
Regarding claim 16, Finn discloses the method of claim 13, wherein the step of inserting comprises inserting the switch module such that a top surface of the switch housing is substantially in the same plane as the first surface (Finn; figures 1, 2A, 2B, 2C, 3A, 3B; par. 0026, 0029, 0035, 0036, 0049 – RFID device, card shaped and having a first surface; par. 0036, 0042, 0048, 0049, 0062, 0098, 0103, 0132, 0133, recess 122 for mounting an IC module 112, antenna module MA 114, module tape 110, module antenna MA comprises a single long conductive track having two ends connected with corresponding two terminals of the RFID chips, recess R may be stepped at different depths; par. 0085, 0131, 0176, 0177, 0178, 0181 – a switch 324 may be provided to connect ends of the coupling frame CF across the slit S; par. 0133, 0186, 0204, 0218 – adhesive layers, the void can be filled with non-conductive filler 204).  
Regarding claim 17, Finn discloses the method of claim 13, wherein the first switch contact and the second switch contact are configured as strip-like electrically conducting members extending in parallel on opposite sides of the central protrusion (Finn; figures 1, 2A, 2B, 2C, 3A, 3B; par. 0026, 0029, 0035, 0036, 0049 – RFID device, card shaped and having a first surface; par. 0036, 0042, 0048, 0049, 0062, 0098, 0103, 0132, 0133, recess 122 for mounting an IC module 112, antenna module MA 114, module tape 110, module antenna MA comprises a single long conductive track having two ends connected with corresponding two terminals of the RFID chips, recess R may be stepped at different depths; par. 0085, 0131, 0176, 0177, 0178, 0181 – a switch 324 may be provided to connect ends of the coupling frame CF across the slit S; par. 0133, 0186, 0204, 0218 – adhesive layers, the void can be filled with non-conductive filler 204).  
Regarding claim 18, Finn discloses the method of claim 17, wherein the first electrical contact and the second electrical contact are configured as a pair of rectangular land portions formed on the planar pre-laminate (Finn; figures 1, 2A, 2B, 2C, 3A, 3B; par. 0026, 0029, 0035, 0036, 0049 – RFID device, card shaped and having a first surface; par. 0036, 0042, 0048, 0049, 0062, 0098, 0103, 0132, 0133, recess 122 for mounting an IC module 112, antenna module MA 114, module tape 110, module antenna MA comprises a single long conductive track having two ends connected with corresponding two terminals of the RFID chips, recess R may be stepped at different depths; par. 0085, 0131, 0176, 0177, 0178, 0181 – a switch 324 may be provided to connect ends of the coupling frame CF across the slit S; par. 0133, 0186, 0204, 0218 – adhesive layers, the void can be filled with non-conductive filler 204).  
Regarding claim 19, Finn discloses the method of claim 17, wherein the first electrical contact and the second electrical contact are each configured as a meandering end portion of the 
Regarding claim 20, Finn discloses the RFID device of claim 6, wherein the switching portion comprises an electrically conducting flexible member accommodated within the switch housing and configured to be brought into contact with an electrically conducting switch terminal accommodated within the switch housing upon actuation of the switch module by the user, the flexible member being electrically connected to one of the first and second switch contacts, and the switch terminal being electrically connected to the other one of the first and second switch contacts (Finn; figures 1, 2A, 2B, 2C, 3A, 3B; par. 0026, 0029, 0035, 0036, 0049 – RFID device, card shaped and having a first surface; par. 0036, 0042, 0048, 0049, 0062, 0098, 0103, 0132, 0133, recess 122 for mounting an IC module 112, antenna module MA 114, module tape 110, module antenna MA comprises a single long conductive track having two ends connected with corresponding two terminals of the RFID chips, recess R may be stepped at different depths; par. 0085, 0131, 0176, 0177, 0178, 0181 – a switch 324 may be provided to connect ends of the coupling frame CF across the slit S; par. 0133, 0186, 0204, 0218 – adhesive layers, the void can be filled with non-conductive filler 204).  
Regarding claim 21, Finn discloses the RFID device of claim 1, wherein the peripheral portion of the recess annularly surrounds the central recessed portion (Finn; figures 1, 2A, 2B, 2C, 3A, 3B; par. 0026, 0029, 0035, 0036, 0049 – RFID device, card shaped and having a first surface; par. 0036, 0042, 0048, 0049, 0062, 0098, 0103, 0132, 0133, recess 122 for mounting an IC module 112, antenna module MA 114, module tape 110, module antenna MA comprises a single long conductive track having two ends connected with corresponding two terminals of the RFID chips, recess R may be stepped at different depths; par. 0085, 0131, 0176, 0177, 0178, 0181 – a switch 324 may be provided to connect ends of the coupling frame CF across the slit S; par. 0133, 0186, 0204, 0218 – adhesive layers, the void can be filled with non-conductive filler 204).  
Regarding claim 22, Finn discloses the RFID device of claim 21, wherein the peripheral connecting portion of the switch housing annularly surrounds the central protrusion (Finn; figures 1, 2A, 2B, 2C, 3A, 3B; par. 0026, 0029, 0035, 0036, 0049 – RFID device, card shaped and having a first surface; par. 0036, 0042, 0048, 0049, 0062, 0098, 0103, 0132, 0133, recess 122 for mounting an IC module 112, antenna module MA 114, module tape 110, module antenna MA comprises a single long conductive track having two ends connected with corresponding two terminals of the RFID chips, recess R may be stepped at different depths; par. 0085, 0131, 0176, 0177, 0178, 0181 – a switch 324 may be provided to connect ends of the coupling frame CF across the slit S; par. 0133, 0186, 0204, 0218 – adhesive layers, the void can be filled with non-conductive filler 204).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887